                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

GENA MYERS,

                      Plaintiff,

V.                                                Case No. 18-11948
                                                  Honorable Denise Page Hood
COMMISSIONER OF SOCIAL SECURITY,

                   Defendant.

                                                 /

       ORDER ACCEPTING REPORT AND RECOMMENDATION
                  AND DISMISSING ACTION

      This matter comes before the Court on Magistrate Judge Mona K. Majzoub’s

Report and Recommendation. [#13] Plaintiff filed this action on June 20, 2018,

asking this Court to review the Commissioner’s final decision to deny her claim for

Supplemental Security Income under Sections 216(i), 1611, and 1614 of the Social

Security Act. The Magistrate Judge entered the Report and Recommendation on July

25, 2019, wherein she recommended that the Court grant the Commissioner’s Motion

for Summary Judgment, deny Plaintiff’s Motion for Summary Judgment, and dismiss

Plaintiff’s cause of action. Neither party filed any objections to the Report and

Recommendation.

      Judicial review of the Commissioner’s decision is limited in scope to
determining whether the Commissioner employed the proper legal criteria in reaching

his conclusion. Garner v. Heckler, 745 F.2d 383 (6th Cir. 1984). The credibility

findings of an administrative law judge (“ALJ”) must not be discarded lightly and

should be accorded great deference. Hardaway v. Secretary of Health and Human

Services, 823 F.2d 922, 928 (6th Cir. 1987). A district court’s review of an ALJ’s

decision is not a de novo review. The district court may not resolve conflicts in the

evidence nor decide questions of credibility. Garner, 745 F.2d at 397. The decision

of the Commissioner must be upheld if it is supported by substantial evidence, even

if the record might support a contrary decision or if the district court arrives at a

different conclusion. Smith v. Secretary of HHS, 893 F.2d 106, 108 (6th Cir. 1984);

Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

      The Court has had an opportunity to review this matter and finds that the

Magistrate Judge reached the correct conclusions for the proper reasons. Finding no

error in the Magistrate Judge’s Report and Recommendation, the Court adopts the

Report and Recommendation in its entirety. Furthermore, as neither party has raised

an objection to the Report and Recommendation, the Court finds that the parties have

waived any further objections to the Report and Recommendation. Smith v. Detroit

Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (a party’s failure

to file any objections waives his or her right to further appeal); Thomas v. Arn, 474


                                         2
U.S. 140, 149 (1985).

      For the reasons stated above,

      IT IS ORDERED that the Report and Recommendation [Docket No. 13, filed

July 25, 2019] is ADOPTED as this Court’s findings of fact and conclusions of law.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment

[Docket No. 11, filed November 16, 2018] is DENIED.

      IT IS FURTHER ORDERED that the Commissioner’s Motion for Summary

Judgment [Docket No. 12, filed December 14, 2018] is GRANTED.

      IT IS FURTHER ORDERED that this action is DISMISSED WITH

PREJUDICE. Judgment shall be entered separately.



                                            s/ Denise Page Hood
                                            DENISE PAGE HOOD
DATED: August 22, 2019                      United States District Judge




                                        3
